DETAILED ACTION
                                                                                                                                                                                                       
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: the status of application 14/810,032 in paragraph one needs to be updated.  Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of Species W, Species 4 and now combined Species B and C in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground(s) that Species B-F are not patentably distinct because they can each be used for coagulation, cutting and vaporization.  This is not found persuasive because each of the distinct species are directed towards various treatments.  For example, Species D is directed towards cavitation (paragraph 0071), Species E is directed towards cutting and Species F is directed towards vaporization (paragraphs 0075-0076).
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-68, 72, 74-75 and 79-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,089,319. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 65, 74 and 79-82 of the instant application are anticipated by claim 1 of patent ‘319 because patent ‘319 teaches a method of discharging a plasma flow alternating between i. a low intensity plasma flow with a temperature at the outlet of at least 10,000 K and occupying a first volume, and ii. a high intensity plasma flow with a temperature at the outlet of at least 10,000 K above the temperature of the low intensity plasma at the outlet and occupying a second volume larger than the first volume, wherein volumetric oscillations of the plasma flow due to the discharge of low intensity plasma flow and high intensity plasma flow correlate with the controlled pattern changes between the low level and the high level of the power density of the provided energy.
Claims 66 and 80 of the instant application are anticipated by claim 1 of patent ‘319 because patent ‘319 teaches discharging a plasma flow of at least 10,000 K.
Claim 67 of the instant application is anticipated by claim 1 of patent ‘319 because patent ‘319 teaches discharging a plasma flow with a low intensity plasma flow followed by a high intensity plasma flow.
Claim 68 of the instant application is anticipated by claims 10 and 20 of patent ‘319 because patent ‘319 teaches wherein the frequency of the low-frequency biased pulse wave is 20-100 Hz or 20-200 Hz.
Claims 72 and 75 of the instant application are anticipated by claim 18 of patent ‘319 because patent ‘319 teaches wherein the frequency of the biased pulse wave is 2,000 Hz or above.

Claims -----65-68, 72, 74-76 and 79-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,418. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 65, 74 and 79-82 of the instant application are anticipated by claim 1 of patent ‘418 because patent ‘418 teaches a plasma-generating device configured to heat a plasma-generating gas to a first temperature with the current wave at the low current level, wherein the first temperature is at least 10,000 K, and heat the plasma-generating gas to a second temperature with the current wave at the high current level, wherein the second temperature is at least 10,000 K above the first temperature; and iii. discharge from an outlet the plasma-generating gas as a plasma flow that alternates between a high intensity plasma flow and a low intensity plasma flow according to the controlled pattern.
Claims 66 and 80 of the instant application are anticipated by claim 1 of patent ‘418 because patent ‘418 teaches discharging a plasma flow of at least 10,000 K.
Claim 67 of the instant application is anticipated by claim 1 of patent ‘418 because patent ‘418 teaches discharging a plasma flow with a low intensity plasma flow followed by a high intensity plasma flow.
Claim 68 of the instant application is anticipated by claims 9-11 of patent ‘418 because patent ‘418 teaches the same frequency.
Claims 72 and 75 of the instant application are anticipated by claim 10-11 of patent ‘418 because patent ‘418 teaches wherein the frequency of the biased pulse wave is 2,000 Hz or above.
Claims 76 and 84 of the instant application are anticipated by claim 16 of patent ‘418 because patent ‘418 teaches expanding and contracting the plasma.

Claims 65, 68, 74 and 78-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,845.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 65, 74 and 79-82 of the instant application are anticipated by claims 1 and 17 of patent ‘845 because patent ‘845 teaches discharging from the outlet a plasma flow alternating between a high intensity plasma flow and a low intensity plasma flow according to a controlled pattern of power density delivered to the plasma-generating device, such that a temperature of a portion of the plasma flow at the outlet oscillates between a high temperature and a low temperature; and directing at an area on the substrate the plasma flow, the low temperature at least 10,000 K and the high temperature at least 10,000 K greater than the low temperature
Claims 66 and 80 of the instant application are anticipated by claims 1 and 17 of patent ‘845 because patent ‘845 teaches discharging a plasma flow of at least 10,000 K.
Claim 67 of the instant application is anticipated by claims 1 and 17 of patent ‘815 because patent ‘845 teaches discharging a plasma flow with a low intensity plasma flow followed by a high intensity plasma flow.
Claim 68 of the instant application is anticipated by claim 11 of patent ‘815 because patent ‘845 teaches the same frequency.
Claim 78 of the instant application is anticipated by claims 4 and 18 of patent ‘815 because patent ‘845 teaches wherein the temperature of the portion of the plasma flow at the outlet is maintained at the high temperature for 5%-15% of an oscillation period of the temperature.
 	Claim 84 of the instant application are anticipated by claim 15 of patent ‘815 because patent ‘845 teaches expanding and contracting the plasma.

 	Claims 65, 68, 69, 72, 74, 75 and 79-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,631,911.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 65, 74 and 79-82 of the instant application are anticipated by claims 1, 10 and 15 of patent ‘911 because patent ‘911 teaches a plasma-generating device configured to: heat a plasma-generating gas to a first temperature with the current wave at the low current level, wherein the first temperature is at least 10,000 K; heat the plasma-generating gas to a second temperature with the current wave at the high current level, wherein the second temperature is at least 10,000 K above the first temperature; and discharge from an outlet the plasma-generating gas as a plasma flow in air, the plasma flow having a directional axis and an active zone defined by plasma having a temperature above a threshold, wherein the active zone expands and contracts volumetrically over time due to the plasma flow alternating between a high intensity plasma flow and a low intensity plasma flow, the plasma flow configured to alternate between the high intensity plasma flow and the low intensity plasma flow according to the controlled pattern
Claims 66 and 80 of the instant application are anticipated by claims 1, 10 and 15 of patent ‘911 because patent ‘911 teaches discharging a plasma flow of at least 10,000 K.
Claim 67 of the instant application is anticipated by claims 1, 10 and 15 of patent ‘911 because patent ‘911 teaches discharging a plasma flow with a low intensity plasma flow followed by a high intensity plasma flow.
Claim 68 of the instant application is anticipated by claim 4 of patent ‘911 because patent ‘911 teaches wherein the active zone expands and contracts at a frequency of at least 20 Hz.
Claim 69 of the instant application is anticipated by claim 5 of patent ‘911 because patent ‘911 teaches wherein the portion of the plasma flow when the active zone is expanded retains the second temperature for about 2.5-7.5 ms.
Claims 72 and 75 of the instant application are anticipated by claims 6 and 12 of patent ‘911 because patent ‘911 teaches wherein the frequency of the biased pulse wave is 2,000 Hz or above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 65-84 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards a volumetrically oscillating plasma flow which is not a process, machine, manufacture or composition of matter.  The claims need to positively recite a source or a plasma-generating device in order to enable the plasma flow.  MPEP 2106.03 teaches that [a] machine is a "concrete thing, consisting of parts, or of certain devices and combination of devices", [a] manufacture is "a tangible article that is given a new form, quality, property, or combination through man-made or artificial means.", a composition of matter is a "combination of two or more substances and includes all composite articles." and the term “process” is synonymous with "method”.  Claims 65-84 fail to fall into any of these four categories because the plasma flow is not defined as a physical or tangible “thing” or “product” (MPEP 2106.03) and needs to be enabled by structure such as a source or a plasma-generating device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794      
                                                                                                                                                                                                  /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794